Citation Nr: 1504232	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  12-20 738A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a lumbar spine disability.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a cervical spine disability.


ATTORNEY FOR THE BOARD

C. Bruce, Counsel



INTRODUCTION

The Veteran had active military service from July 1980 to March 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Petersburg, Florida.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that ECT treatments that he received at the VA hospital caused cervical and lumbar spine disabilities.  He has therefore claimed that he is entitled to compensation under the provisions of 38 U.S.C.A. § 1151 (West 2012).

38 U.S.C.A. § 1151 authorizes compensation for a disability or death caused by hospital care, medical or surgical treatment, or examination furnished the Veteran by a VA employee or facility where the proximate cause of the additional disability was VA carelessness, negligence, lack of proper skill, error in judgment or similar fault on the part of VA in furnishing care, or an unforeseeable event.  38 U.S.C.A. § 1151 (West 2012 & Supp. 2014).

Whether the proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  38 C.F.R. § 3.361(d)(2) (2014).  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  Id.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  Id.
Under 38 C.F.R. § 17.32(d)(1), signature consent is required for all diagnostic and therapeutic treatments or procedures that require the use of sedation or anesthesia.  In the instant case, the Veteran was admitted for inpatient psychiatric care at the North Florida/South Georgia VA medical center (VAMC) on November 29, 2006 and discharged on December 11, 2006.  The Veteran, during his inpatient stay received four sessions of electroconvulsive therapy (ECT).  Each time ECT was administered, the Veteran was sedated.  The record indicated that the Veteran was provided information regarding the treatment and its side effects and signed appropriate consent authorizations; however, signed consent forms are not of record.  Therefore, a remand is warranted in order to determine whether written signed consent forms related to the ECT treatments provided from November 29, 2006 to December 11, 2006, exist and, if so, to associate the documents with the claims file.  See also 38 C.F.R. § 3.361(d)(1)(ii) (2014).

Accordingly, the case is REMANDED for the following action:

1.  Contact the North Florida/South Georgia VAMC and request any and all consent forms signed by the Veteran (or any legal guardian) for the ECT treatments provided from November 29, 2006 to December 11, 2006, which are not already of record, and associate those records with the claims files.  If no consent forms are obtained, the reasons for this should be documented in the claims files.

2.  After completing the above, and any other development deemed necessary, the AOJ should readjudicate the claim.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Bradley W. Hennings
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




